DETAILED ACTION
This action is responsive to the application No. 17/135,682 filed on December 28, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Acknowledgment
This action is responsive to the application No. 17/135,682 filed on 12/28/2020.  Accordingly, pending in this Office action are claims 1-4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haeberlen (US 2017/0373180).

Regarding Claim 1, Haeberlen (see, e.g., Figs. 6, 22-29), teaches a method of manufacturing an insulated gate semiconductor device, the method comprising:
forming an injection control region 50 made of a first semiconductor material of a second conductivity type (i.e., p-type) on a charge transport region 40 made of the first semiconductor material of a first conductivity type (i.e., n-type) (see, e.g., pars. 0043-0045);
forming a main electrode contact region 80 made of the first semiconductor material of the first conductivity type (i.e., n-type) on the injection control region 50 at a higher impurity concentration than the charge transport region 40 (see, e.g., par. 0047);
simultaneously forming a gate trench 10 and a contact trench 20 that respectively penetrate form a top of the electrode contact region 80 through the main electrode contact region 80 and the injection control region 50 in a depth direction (i.e., vertical direction) and respectively reach the charge transport region 40, the contact trench 20 being disposed at a position laterally separated from the gate trench 10 in a plan view (see, e.g., Fig. 22, par. 0047);
forming a gate insulating film 12 inside the gate trench 10 (see, e.g., par. 0048);
embedding a gate electrode 11 inside the gate trench 10 with the gate insulating film 12 interposed therebetween, thereby forming an insulated gate structure 11/12, and simultaneously embedding an injection suppression region 21 inside the contact trench 20, the gate electrode 11 and the injection suppression region 21 being both made of a second semiconductor material having a narrower bandgap than a bandgap of the first semiconductor material of the charge transport region 40 (see, e.g., Fig. 28, pars. 0043, 0048); and
forming a main electrode layer 60 on a top surface of the main electrode contact region 80 and on a top surface of the injection suppression region 21.  

Regarding Claim 2, Haeberlen teaches all aspects of claim 1.  Haeberlen (see, e.g., Figs. 6, 22-29), teaches that the injection suppression region 21 made of the second semiconductor material having the narrower bandgap is of the second conductivity type (i.e., p-type) so as to form a pn junction with the narrow bandgap and the charge transport region 40 (see, e.g., Fig. 6, par. 0087).  

Regarding Claim 3, Haeberlen teaches all aspects of claim 1.  Haeberlen (see, e.g., Figs. 6, 22-29), teaches selectively forming a contact protection region 25 of the second conductivity type (i.e., p-type) at a higher impurity concentration than the injection control region 50 inside the charge transport region 40 so as to contact at least a portion of a bottom of the injection suppression region 21 made of the second semiconductor material having the narrower bandgap (see, e.g., pars. 0043, 0048, 0087).  

Regarding Claim 4, Haeberlen teaches all aspects of claim 2.  Haeberlen (see, e.g., Figs. 6, 22-29), teaches, further comprising selectively forming a contact protection region 25 of the second conductivity type (i.e., p-type) at a higher impurity concentration than the injection control region 50 inside the charge transport region 40 so as to contact at least a portion of a bottom of the injection suppression 21 region made of the second semiconductor material having the narrower bandgap (see, e.g., pars. 0043, 0048, 0087).
34PatentAttorney Docket No.: 83858.17P01306_US
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814